                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


 UNITED STATES OF AMERICA,
                                        CRIMINAL FILE NO.
        v.                              1:16-CR-145-6-TWT
 LEWIS MOBLEY
 also known as
 OG,
   Defendant.


                                   ORDER

      This is a criminal RICO action. It is before the Court on the Report and

Recommendation [Doc. 1498] of the Magistrate Judge recommending denying the pro

se Motion to Dismiss [Doc. 1470]. The Court approves and adopts the Report and

Recommendation as the judgment of the Court. The pro se Motion to Dismiss [Doc.

1470] is DENIED.

      SO ORDERED, this 18 day of October, 2018.



                              /s/Thomas W. Thrash
                              THOMAS W. THRASH, JR.
                              United States District Judge
